Opinión de conformidad del
Juez Asociado Señor Negrón García.
I
Coincidimos con la opinión de este Tribunal. Contrario a del Departamento de Estado, este recurso no es académico. Los hechos no sólo son susceptibles de repetirse, sino que es la segunda vez que se suscitan. Tenemos el conocimiento judicial de que hace cuatro (4) años, en ocasión de los anuncios en los cuales se invitaba a la celebración del día de nuestra Constitución —25 de julio de 1988— el Partido Nuevo Pro-gresista (P.N.P.) cuestionó que el mismo Departamento de Estado estuviera difundiéndolos sin autorización previa de la Comisión Estatal de Elecciones. P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 365 esc. 1 (1988).
*942[Y ciertamente] una invitación gubernamental a un acto pú-blico puede redactarse de muchas formas distintas. Puede for-mularse imparcialmente o puede componerse de modo taimado para favorecer al partido en el poder. En un país tan politizado como el nuestro, eximir tales invitaciones del escrutinio impar-cial de la Comisión Estatal de Elecciones abriría la puerta a la tentación de incluir alguna propaganda impropia solapada-mente en tales invitaciones, dando lugar así a que se evada el mandato legislativo. Tenemos la obligación de evitar que ello ocurra. Opinión mayoritaria, pág. 940.
Finalmente, suscribimos la conclusión de que "en año electoral todo anuncio gubernamental, excepto los expresa-mente excluidos por ley, debe ser sometido a la previa au-torización de la Comisión. Opinión mayoritaria, pág. 941.
H-f
Con estos pronunciamientos afines, el Tribunal implíci-tamente adopta hoy la fuerza persuasiva de nuestro voto disidente en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 467 (1980), a los efectos de que esa autorización pre-via
...intenta lograr los siguientes objetivos: (a) directamente, evi-tar que las agencias gubernamentales usando fondos públicos y so pretexto de exponer sus ejecutorias o planes, realicen sola-padamente campaña política en favor del partido en el poder y aquellos incumbentes que aspiran nuevamente a ser electos; (b) reducir las ventajas reconocidas que gozan los candidatos in-cumbentes —a través del acceso a los electores y el público en general por medio de la televisión, prensa y radio— que el solo ejercicio y exposición del cargo conlleva sobre sus opositores; y (c) indirectamente, frenar los excesos y economizar al erario público y a los contribuyentes los gastos ordinarios de publici-dad en año de elecciones.
Segundo, indirectamente anula las opiniones del Secre-tario de Justicia Interino de 27 de junio de 1988 —reafir-mada el 15 de agosto de 1988— (no publicadas), que con-cluían que bajo el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, salvo los anuncios de carácter proselitista, los *943demás podían “ser publicados por las agencias concernidas sin necesidad de obtener la autorización de la Comisión Estatal de Elecciones”. P.N.P. v. Hernández, Srio. D.T.O.P, supra, págs. 371-372.
Y tercero, este recurso pone de manifiesto nuevamente que más allá de la posible sanción penal “fn]o hay forma cabal de neutralizar los posibles efectos publicitarios adver-sos partidistas de anuncios pagados con fondos públicos de ostensible ilegalidad. Como corolario, la labor clásica de diseñar judicialmente un resarcimiento pecuniario por los daños experimentados a los partidos minoritarios políticos de oposición y sus electores es que, aunque posible, puede resultar tardía, compleja y de difícil cuantificación”. (Enfa-sis en el original.) P.N.P. v. Hernández, Srio. D.T.O.P, supra, págs. 375-376.
Y como indicamos en el referido escolio:
En ausencia de otro remedio, la evolución jurisprudencial no puede descartar la posibilidad de que los tribunales puedan exigir —con cargo al fondo electoral del partido político que promueve el anuncio ilegal— que se conceda a los partidos mi-noritarios de oposición una cantidad global pecuniaria equiva-lente al costo del anuncio, de modo que éstos puedan utilizarla con el fin de contrarrestarlos. P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 376 esc. 2.
r — H HH HH
Ese enfoque judicial es impostergable. La prohibición .estatutaria que inspiró
...a la Asamblea Legislativa es la naturaleza voluble de la opi-nión pública que, si bien difícil de predecir, es sugestionable. Su texto original fue una reacción a una época en que masiva-mente hubo intentos gubernamentales en año de elecciones para manipular el pensamiento de los electores en beneficio de los incumbentes, al utilizar los fondos públicos provenientes de todos los ciudadanos y electores del país.
El estatuto admite esa realidad viva y la fuerza creciente en la formulación y manipulación de la opinión pública por los llamados medios de comunicación social: prensa, radio, televi-*944sión, etc. Véanse: W. Overbeck y R.D. Pullen, Mayor Principies of Media Law, 2da. ed., Nueva York, Ed. Holt, Rinehart y Winston, 1985; D.E. Casper, Media and the Formation of Public Opinions: A Checklist, 1975-1984, Illinois Vance Bibliographies, 1985; D.A. Graber, Mass Media and American Politics, 2da. ed., Washington D.C., Ed. Congressional Quarterly, 1984. “Como bien ha señalado Alf Ross, la propaganda apunta directamente a los instintos, estando probado que la sugestión emotiva, obe-deciendo a normas de psicología colectiva, es mucho más eficaz que las apelaciones subjetivas a la razón ([op.cit.], p[ág]. 32). Por efecto de la propaganda, se puede cambiar la expresión de una voluntad popular ‘verdadera’ por otra voluntad popular ‘sintética’ ([i]dem, p[ág]. 32), y frente a este riesgo, que es de tanta peligrosidad para la democracia, estima Ross que la me-jor salvaguardia está en ‘inmunizar a la población contra la propaganda, es decir, desarrollar en ella un sentido crítico que constituya la mejor inmunización contra la infección espiritual inducida por la sugestión propagandista’ ([i]dem, p[ág].32).” Va-nossi, supra, págs. 1287-1288.
Las agencias de publicidad cuentan con expertos conocedores de la conducta humana. Ideas, imágenes, detalles visuales y gráficos aparentemente insignificantes pueden esconder sola-padamente un mensaje político. Por lo tanto, no podemos abs-traemos de los adelantos de la industria de las comunicaciones y del desarrollo de complejas técnicas para encubrir mensajes. Así, podría sustituir la burda y repudiada práctica de la compra del voto por una refinada fórmula que penetra el inconsciente del elector. De esta manera, un ingenioso anuncio radial o tele-visivo puede ser una fina argucia para encubrir un mensaje político-partidista. La Comisión Estatal de Elecciones y los tribunales tienen que estar vigilantes a lo que podrían ser nove-dosas formas de infringir la Ley Electoral de Puerto Rico. (Es-colios omitidos.) P.N.P. v. Hernández, Srio. D.T.O.P., supra, págs. 388-389.